        2:19-cv-02240-CSB-EIL
        2:19-cv-02240-CSB-EIL ## 49-1
                                 51 Page
                                      Page1 1ofof6 6                                                    E-FILED
                                                                      Wednesday,
                                                                       Thursday, 16
                                                                                 15 July, 2020 03:12:57
                                                                                                 01:11:37 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 AOT HOLDING AG, individually and             )
 on behalf of all other similarly situated,   )
                                              )
                        Plaintiff,            )   Case No. 19-CV-2240-CSB-EIL
                                              )
                v.                            )   Hon. Colin S. Bruce
                                              )
 ARCHER DANIELS MIDLAND                       )
 COMPANY,                                     )
                                              )
                        Defendant.
                                              )

         STIPULATION AND ORDER REGARDING NON-DISCOVERABILITY
           OF CERTAIN EXPERT MATERIALS AND COMMUNICATIONS

       To manage expert discovery efficiently, Plaintiff AOT Holding AG, individually and on

behalf of the putative class, and Defendant Archer Daniels Midland Company (collectively, “the

Parties” and each a “Party”), by their respective counsel in the above-captioned action (“Action”),

hereby stipulate and agree that the provisions limiting expert discovery set forth in Fed. R. Civ. P.

26 are modified as set forth below:

       IT IS HEREBY ORDERED as follows:

       1.      For purposes of the Action, Rule 26(a)(2)(B)(ii) is modified to read: “the facts, data

and other information relied on by the witness in forming them.”

       2.      Except as provided in paragraphs 3 and 4 below, the following types of information

shall not be the subject of any form of discovery and the Parties shall not be obligated to preserve

such information in any form or include such information on any privilege log:

       a.      the content of communications among and between:

               i.      counsel and the expert and/or the expert’s staff and/or supporting firms;
                                                  1
        2:19-cv-02240-CSB-EIL
        2:19-cv-02240-CSB-EIL ## 49-1
                                 51 Page
                                      Page2 2ofof6 6



                ii.     counsel and any non-testifying expert consultant and/or the consultant’s

                        staff;

                iii.    the expert and other experts and/or other non-testifying expert consultants;

                iv.     experts and their staff and/or supporting firms;

                v.      non-testifying expert consultants and their staffs;

                vi.     the respective staffs and/or supporting firms of experts or non-testifying

                        expert consultants and the staffs and/or supporting firms of other experts or

                        non-testifying expert consultants.

        b.      notes, drafts, written communications, preliminary or intermediate calculations,

computations or other data runs, or other types of preliminary work created by, for, or at the

direction of a testifying expert.

        3.      No Party or their experts are obligated to preserve or produce budgets, invoices,

bills, receipts or time records concerning testifying or non-testifying expert witnesses or

consultants, their staff, assistants, colleagues, or associates, or their companies or organizations.

        4.      The limitations contained in paragraphs 2 and 3 above shall not apply to any

communications, documents, data sets, data runs, calculations, computations or other forms of

information or work upon which a testifying expert relies as a basis for any of his or her opinions

or reports. Nothing in this stipulation shall permit a Party or a testifying expert to withhold any

proposition, fact, belief or other data, information or material on which the expert relies in support

of her or his opinion(s) in this Action.

        5.      Notwithstanding the limitations contained in paragraphs 2 and 3 above, an expert

may be asked to respond to reasonable questions regarding the hourly rates of the expert and his



                                                  2
        2:19-cv-02240-CSB-EIL
        2:19-cv-02240-CSB-EIL ## 49-1
                                 51 Page
                                      Page3 3ofof6 6



or her staff, the amount of time an expert or that expert’s staff has spent on the expert’s report and

associated work, and the amount of money billed for the report and associated work.

       6.      Within three business days of any Party serving any expert report and/or expert

declaration pursuant to Fed. R. Civ. P. 26(a)(2)(B) or otherwise, the Party or Parties proffering the

expert witness shall produce: the data or other information relied upon by the expert witness in

forming the expert witness’s opinions; any exhibits that will be used to summarize or support the

expert witness’s opinions; any work product (including but not limited to, analyses, spreadsheets,

graphs, and charts) relied upon by the expert witness that is based on the output from any computer

programs that are produced; the expert witness’s qualifications, including a list of all publications

authored in the previous 10 years; a list of all other cases in which, during the previous four years,

the expert witness has testified as an expert at trial or by deposition; and a statement of the hourly

rate to be paid for the expert witness’s time in the case. “Data or other information relied upon”

shall be deemed to include, but will not be limited to, underlying data, spreadsheets, computerized

regression analysis and/or other underlying reports and schedules sufficient to reconstruct the

work, calculations, and/or analyses upon which the expert witness is relying for his or her opinions.

       7.      The information required by paragraph 6 above to be produced shall be produced

electronically (via email, disc or FTP site) where feasible. Data, statistical analyses, or other

information (including any calculation or exhibit) upon which an expert relies for any of his or her

opinion(s) in this Action shall be provided in machine readable format, including any data that has

been cleaned, reformatted, or modified in any way from the form in which it may have been

provided to the expert. All other documents, data, and other information relied upon shall be

provided in a format as agreed to by the Parties, along with any software and instructions required

to read them, but no Party need produce computer software that is reasonably and commercially

                                                  3
        2:19-cv-02240-CSB-EIL
        2:19-cv-02240-CSB-EIL ## 49-1
                                 51 Page
                                      Page4 4ofof6 6



available (e.g., Excel, Stata, SAS). The information required by paragraph 6 above shall be

produced regardless of whether it is publicly available or was previously produced in this Action.

       8.      Paragraph 6 above is not intended to limit the ability of any Party to prepare and

use demonstrative exhibits, including demonstrative exhibits that may relate to an expert’s

testimony, during the course of any hearing or trial. The admissibility of any such demonstrative

exhibits shall be subject to the Federal Rules of Evidence, the Rules of Civil Procedure, and this

Court’s Local Rules, unless otherwise provided by order of the Court.

       9.      No subpoenas (for depositions or documents) shall be served on any testifying

expert from whom a report or declaration is provided. Instead, the Party proffering such expert

will (a) be responsible for producing all materials and information relied on by the expert, and (b)

make the expert available for deposition at a time mutually agreed to by the Parties and consistent

with the Court’s scheduling orders.

       10.     To the extent that this stipulation imposes limitations on discovery that would

otherwise be available under the Federal Rules of Civil Procedure or this Court’s standing orders,

the Parties have agreed to those limitations to increase the efficiency of their dealings with

testifying experts and to minimize discovery disputes regarding testifying experts. Neither the

terms of this stipulation nor the Parties’ agreement to them shall be considered an admission by

any person that any of the information restricted from discovery by this stipulation would

otherwise be discoverable or admissible.

       11.     The Parties agree to comply with this stipulation pending the Court’s approval.




                                                 4
        2:19-cv-02240-CSB-EIL
        2:19-cv-02240-CSB-EIL ## 49-1
                                 51 Page
                                      Page5 5ofof6 6



SO ORDERED the 16th day of July, 2020

                                                  /s/ Eric I. Long
                                              ______________________
                                              United States Magistrate Judge

WE SO MOVE                                    WE SO MOVE
and agree to abide by the                     and agree to abide by the
terms of this Stipulation and Order           terms of this Stipulation and Order

/s/ Michael E. Klenov                         /s/ Stephen V. D’Amore
Signature                                     Signature

Michael E. Klenov                             Stephen V. D’Amore
Printed Name                                  Printed Name
Counsel for Plaintiff                         Counsel for Defendant

Dated: 7/10/2020                              Dated: 7/10/2020

Stephen M. Tillery                            Stephen V. D’Amore
Michael E. Klenov                             George C. Lombardi
KOREIN TILLERY LLC                            Samantha M. Lerner
505 North 7th Street, Suite 3600              Reid F. Smith
St. Louis, MO 63101                           WINSTON & STRAWN LLP
T: (314) 241-4844                             35 West Wacker Drive
F: (314) 241-3525                             Chicago, Illinois 60601
stillery@koreintillery.com                    sdamore@winston.com
mklenov@koreintillery.com                     glombard@winston.com
                                              slerner@winston.com
George A. Zelcs                               rfsmith@winston.com
John A. Libra                                 T: (312) 558-5600
Chad E. Bell                                  F: (312) 558-5700
Ryan Z. Cortazar
KOREIN TILLERY LLC                            James C. Kearns
205 North Michigan Ave., Suite 1950           HEYL, ROYSTER, VOELKER & ALLEN
Chicago, IL 60601                             301 N. Neil St., Ste. 505
T: (312) 641-9750                             Champaign, IL 61820
F: (312) 641-9751                             JKearns@heylroyster.com
gzelcs@koreintillery.com                      T: (217) 344-0060
jlibra@koreintillery.com
cbell@koreintillery.com                       Counsel for Defendant Archer Daniels
rcortazar@koreintillery.com                   Midland Company

Counsel for Plaintiff AOT
Holding AG and the Proposed Class
                                          1
       2:19-cv-02240-CSB-EIL
       2:19-cv-02240-CSB-EIL ## 49-1
                                51 Page
                                     Page6 6ofof6 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2020, I caused the foregoing to be served on the
following by filing it with the Clerk of the Court using the CM/ECF system, which will then
send a notification of such filing to all counsel of record, including the following:

George A Zelcs                                     Stephen M. Tillery
John A. Libra                                      Michael E. Klenov
Chad E. Bell                                       KOREIN TILLERY LLC
Ryan Z. Cortazar                                   505 North 7th Street, Suite 3600
KOREIN TILLERY LLC                                 St. Louis, MO 63101
205 North Michigan Ave., Suite 1950                T: (314) 241-4844
Chicago, IL 60601                                  F: (314) 241-3525
T: (312) 641-9750                                  stillery@koreintillery.com
F: (312) 641-9751                                  mkelnov@koreintillery.com
gzelcs@koreintillery.com
jlibra@koreintillery.com
cbell@koreintillery.com
rcortazar@koreintillery.com

Counsel for Plaintiff AOT Holding AG and the Proposed Class

                                            By: s/ Stephen V. D’Amore
                                            Stephen V. D’Amore
                                            George C. Lombardi
                                            Samantha M. Lerner
                                            Reid F. Smith
                                            WINSTON & STRAWN LLP
                                            35 West Wacker Drive
                                            Chicago, Illinois 60601
                                            sdamore@winston.com
                                            glombard@winston.com
                                            slerner@winston.com
                                            rfsmith@winston.com
                                            T: (312) 558-5600

                                            James C. Kearns
                                            HEYL, ROYSTER, VOELKER & ALLEN
                                            301 N. Neil St., Ste. 505
                                            Champaign, IL 61820
                                            JKearns@heylroyster.com
                                            T: (217) 344-0060

                                            Counsel for Defendant Archer Daniels Midland
                                            Company


                                               1
